Cabell, P.
delivered the opinion of the Court.
It satisfactorily appears to the Court that the arbitrators, after having convened the parties before them, and received a part of the evidence offered by them, and before they had made up their award, adjourned for the purpose of enabling the parties to take farther evidence, but without appointing any time for their future meeting. It farther appears that one of the arbitrators, after-wards, but a few days before their final meeting, received a letter from the appellant, expressing a wish that the arbitrators should meet in the early part of the then next week, in order to make up their award, and stating his desire to be present at such meeting, and that he had papers which would throw light on the subject, and which he would bring with him. It farther appears that, notwithstanding this communication by the appellant to one of the arbitrators, they had a second meeting, at the request of the appellee, several days before the time indicated as aforesaid by the appellant, and that, at that meeting, they proceeded finally to make up their award, in the absence of the appellant, and without any notice to him of the said meeting. The Court is of opinion, that it was misbehaviour on the part of the arbitrators to make up their award under such circumstances ; and that the award ought to have been set aside. The Court is therefore of opinion, that the Court below erred in entering up judgment according to the said award. The judgment is therefore reversed with costs, the award set aside, and the cause is remanded for farther proceedings.
Baldwin-, J. dissented.